Citation Nr: 0404352	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  02-00 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for 
hypertensive heart disease, currently rated as 30 percent 
disabling.

2.  Entitlement to an increased disability rating for a right 
index finger disability, currently rated as 10 percent 
disabling.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).

4.  Entitlement to dependents' educational assistance 
benefits pursuant to 38 U.S.C.A. Chapter 35.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to April 
1963.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
United States Department of Veterans' Affairs (VA), which 
denied the issues on appeal.


REMAND

In March 2002, the Board undertook development of additional 
evidence relevant to the veteran's claims on appeal, pursuant 
to authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  That 
regulation was invalidated by the United States Court of 
Appeals for the Federal Circuit (Circuit Court).  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  New evidence was obtained.  In April 
2003, the Board issued a decision denying the veteran's 
claims.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Veterans Court).  
In July 2003, the Veterans Court granted a joint motion from 
the appellant and VA to vacate the Board's April 2003 
decision and remand the case for the RO to consider the 
evidence obtained after the RO reviewed the case.  In 
accordance with the Veterans Court's order, and the Federal 
Circuit's opinion in the Disabled American Veterans, the case 
must be remanded for the following:

1.  The RO should readjudicate the 
veteran's claims on appeal, taking into 
consideration all of the evidence, 
including the evidence received since the 
RO's January 2002 statement of the case 
(SOC).

2.  If any claim remains denied or at 
less than the maximum available benefit, 
the RO should issue a supplemental 
statement of the case (SSOC).

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


